Citation Nr: 0700304	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include based on herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1961 to 
June 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision.  The veteran testified 
before the Board in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for diabetes mellitus 
due to Agent Orange exposure while stationed in Vietnam.  He 
acknowledges that he was stationed in Thailand from November 
1965 to December 1966, but he argues that he entered Vietnam 
to perform emergency aircraft repairs consistent with his 
position as an Air Force aircraft electrician repairman.  The 
veteran testified before the Board in May 2006 that he spent 
seven to ten days at DaNang Air Base while servicing F-105 
aircraft stationed in Vietnam.  He does not recall whether he 
was given temporary duty orders for this assignment.  
However, he testified that the personnel records associated 
with the claims folder are incomplete.  Specifically, there 
are known temporary duty orders not present in the file.  In 
addition to his testimony and written statements, the veteran 
submitted a buddy statement in February 2004 in which a 
fellow serviceman stationed with the veteran in Thailand 
indicates that the veteran was sent to Vietnam to repair a 
downed F-105 aircraft.

The RO has previously obtained basic personnel records that 
indicate the veteran's unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the United States.  These records do not reflect that the 
veteran entered the country of Vietnam during his active 
service.  But the request for the veteran's service personnel 
records does not appear to have encompassed the veteran's 
orders (such as temporary duty orders) or other personnel 
records (such as administrative remarks), which might detail 
any assignments in Vietnam.  Therefore, on remand, the RO 
should request additional personnel records in an effort to 
verify whether the veteran was in-country during the Vietnam 
War.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain the veteran's extended service 
personnel records, including any and all 
orders (including temporary duty orders) 
and administrative remarks.  

2.  Then, readjudicate the claim for 
service connection for diabetes mellitus, 
type II.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


